Citation Nr: 1604405	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  08-32 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to February 5, 2013.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD, from February 5, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 25, 2007.


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1967 to May 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that, in his October 2008 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  In August 2012, the RO sent the Veteran notice that a videoconference hearing was scheduled for September 17, 2012.  He failed to appear at the hearing and gave no reason for not appearing.  Pursuant to 38 C.F.R. § 20.702(d) (2012), the Veteran's case was processed as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2015).  

In December 2012, the Board issued a decision which represented a partial denial of the Veteran's claim for an increased evaluation.  Thereafter, he appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In October 2013, a Joint Motion for Partial Remand (JMPR) was filed by the parties and subsequently granted by the Court.  Pursuant to the JMPR, the Court partially vacated the December 2012 Board decision, and remanded the issues of an increased rating for PTSD and entitlement to a TDIU to the Board for further development pursuant to 38 U.S.C.A. § 7252(a) (West 2014).

In April 2015, the Board remanded the claims for further development consistent with the directives of the October 2013 JPMR.  The matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in February 2014, the RO issued a rating decision which increased the Veteran's PTSD evaluation to 70 percent effective February 5, 2013, and granted a TDIU effective May 25, 2007.  These ratings are part of the underlying appeal; however, as the awards do not represent a total grant of benefits sought, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment thinking or mood.  

2.  Prior to May 25, 2007, the Veteran was unemployable due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met prior to February 5, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a 100 percent disability rating for PTSD have not been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125, 4.130, DC 9411 (2015).

3. The criteria for a TDIU from February 7, 2007, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letters sent to the Veteran.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records and records from the Social Security Administration.  Also, VA afforded the Veteran a relevant examinations and opinions in March 2007, October 2010, and December 2013.  The resulting reports describe the Veteran's psychiatric disability, reflect consideration of the relevant history, and provide an adequate rationale for any conclusions reached.  The Board finds them collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds that there has been substantial compliance with the directives of the April 2015 Board remand.  At that time, the Board directed that the RO request copies of any outstanding treatment records from the Veteran's private treatment provider for his PTSD.  The Board also directed the RO to notify the Veteran of any failure to obtain the records pursuant to VA regulations.  In May 2015, the Veteran was sent a letter requesting any outstanding records from the Veteran and requesting that the Veteran signed an enclosed Authorization and Consent to Release Information form in order for VA to request records from any private treatment centers.  The Veteran did not respond to this correspondence.  Consequently, in a July 2015 supplemental statement of the case (SSOC), the RO detailed its efforts in obtaining any additional evidence pursuant to the April 2015 Board remand.  Therefore, the Board finds that there has been substantial compliance with the Board's April 2015 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Disability Ratings for PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the American Psychiatric Association 's Fifth Edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-5); however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied to claims pending before the Board. 79 Fed. Reg. 45094 (Aug. 4, 2014).  

The DSM-IV utilizes Global Assessment of Functioning (GAF) Scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The Veteran's claim for service connection for PTSD was received in February 2007.  In conjunction with his claim, the Veteran was afforded a VA examination in March 2007.  At that time, the Veteran reported that he was easily frustrated, being irritable, anger outbursts, restless sleep, military related nightmares twice a month, night sweats, memory loss, attention problems, and suicidal ideation in the past with no attempts.  The Veteran also reported intrusive thoughts related to his military experiences.  On mental status examination, the Veteran was well groomed and casually dressed.  There was no abnormal motor behavior evidence.  His posture and gait were both normal.  His voice was well modulated and speech was at a normal pace and clearly articulated.  He was oriented times three and his answers were logical and relevant to the questions asked.  There was no evidence of psychosis and he denied any auditory or visual hallucinations.  Attention and concentration appeared to be fair to good during the examination; however, he did report short-term memory deficits.  Immediate and remote memories appear to remain intact.  The Veteran acknowledged suicidal ideation in the past and denied any plan or intent.  He did not have any history of suicide attempts.  He also denied any thoughts of hurting other people.  His mood was described as depressed; however, during the examination, he was relatively optimistic.  

The examiner diagnosed the Veteran with PTSD, mild impairment with history of alcohol abuse, and assigned a GAF score of 68.  

Of record is a statement from the Veteran's wife, dated in May 2007, indicating that she and the Veteran were married in October 1970; during the early years of their marriage, the Veteran displayed many anger outbursts.  She noted that the outbursts could be attributed to something as simple as trying to fix something that was broken.  The Veteran's wife indicated that he had become less physical since the early years of their marriage, but he would still often yell, curse and throw items in frustration.  She noted that the Veteran often wakes up sweating.  His sleep is usually restless and he regularly wakes up several times a night.  She further noted that he has become more forgetful.  The Veteran's wife indicated that he would often display his behavior in front of their children causing arguments within their relationship and distress to their children.  

Next, of record is a private psychiatric assessment by Dr. D.F. in May 2007.  It was noted that the Veteran presented with symptoms that included intrusive thoughts, flashbacks, nightmares, dizziness, difficulty with memory, depression with suicidal thoughts, loss of interest in usual activities, irritability, feeling emotionally numb, restlessness, exaggerated startled response and sleep disturbance.  On mental status examination, the Veteran was oriented times three.  He was appropriately dressed and groomed.  He had some tension and anxiety as well as depression with suicidal thoughts; however, there was no evidence of delusions or hallucinations.  Dr. Forrester noted that the Veteran had intrusive memories, avoidance symptoms and arousal symptoms; additionally, he had mild to moderate depression with suicidal thoughts.  The pertinent diagnosis was PTSD, chronic and depression; he was assigned a GAF score of 46.  Dr. Forrester noted that the PTSD symptoms have greatly affected the quality of the Veteran's life.  

Dr. D.F. generated an updated psychiatric assessment in October 2007.  At that time, the Veteran reported that his marriage was not good.  Both the Veteran and his wife stated that it was very difficult to keep the marriage together and wouldn't have stayed together if it was not for the persistence of his wife.  The Veteran indicated that although he had several years of working in a mine, it was only because he could work in isolation.  He stated that he had several run-ins with supervisors because he couldn't work well with others.  Dr. D.F. stated that, as a result of his wartime trauma, the Veteran had experienced intrusive memories, arousal symptoms, and avoidance symptoms.  He also had depression with suicidal thoughts.  Dr. D.F. stated that the Veteran's GAF score should be 48, which is indicative of the ongoing effects of PTSD symptoms on the quality of his life.  

By letter dated in October 2008, Dr. D.F. provided another summary of the Veteran's treatment.  He noted that the initial Veteran's assessment was completed indicating significant trauma during wartime conditions in Vietnam.  Dr. D.F. further noted that the Veteran returned with intrusive thoughts, arousal and avoidance symptoms, indicating chronic PTSD.  He stated that the Veteran was depressed with suicidal ideation, and he had a plan to kill himself.  Dr. D.F. indicated that, in addition to chronic PTSD and depression with suicidal thoughts, the Veteran had a substance abuse problem which had been in remission for 10 years.  The reported diagnosis was PTSD, chronic; depression; and generalized anxiety.  He was assigned a GAF score of 50.  

Of record is a statement from Dr. D.L.S., a licensed psychologist, dated in November 2008, indicating that the Veteran was seen for an evaluation of his PTSD.  At that time, the Veteran reported that memories of traumatic events and PTSD symptoms were triggered by the Iraq War; he noted that his PTSD symptoms then increased when he retired from his job of 32 years in July 2006.  It was noted that his current symptoms included waking up in the middle of the night sweating and difficulty getting back to sleep.  He also reported that he is easily angered when things don't go right; and he has verbal outbursts at least 2 times a week which lasts about 5 to 10 minutes.  The Veteran reported becoming very scared when separated from his wife and panicking when he was in heavy traffic.  The Veteran also indicated that he has thoughts of suicide, especially when something doesn't go right for him.  He denied any flashbacks.  He also reported being jumpy with loud noises.  He reported being hypervigilant, looking around, scanning the crowds when he is walking.  He denied any anxiety symptoms or obsessional behaviors.  He did report feeling detached and estranged from others in that he doesn't make friends and doesn't want to get close to people.  Dr. Smith indicated that the Veteran was currently attending a PTSD group one time a week as part of his treatment.  Dr. Smith reported that the Veteran's condition meets the criteria of PTSD according to the DSM-IV.  He was exposed to a traumatic event that was experienced as a life threatening and threatening to physical integrity of himself and someone else.  Dr. Smith reported that the Veteran's condition results in intermittent interference in his ability to function, taking at least one to three days of his week away from productive activity.  

At his personal hearing in June 2009, the Veteran reported being easily frustrated, having irritability and anger issues; he reported experiencing road rage.  The Veteran indicated that he had anxiety attacks a couple of times a week; he stated that he does not socialize.  The Veteran testified the he was an assistant plant operator and functioned as a trouble shooter; however, his work depended on his memory and he had problems with his memory.  The Veteran also reported problems with suicidal ideations in the past; he stated that he does not have any plans or intent, stating that he only has suicidal thoughts when things don't go right for him.  

Of record is another statement from Dr. D.F., dated in September 2009, regarding the Veteran's PTSD.  Dr. Forrester stated that he has been able to thoroughly assess the Veteran's life prior to Vietnam and upon his return.  He noted that the Veteran had intrusive thoughts in the form of nightmares and daytime memories that were brought on by triggers reminding him of events in Vietnam.  He had numbed feelings and difficulty expressing himself.  Dr. D.F. also noted that the Veteran had substance abuse and anger problems.  He further noted that the Veteran reported awaking frequently during the night and was on edge anticipating something happening.  He related that the Veteran tended to isolate and had difficulty making friends.  The Veteran also reportedly had memory impairment, difficulty concentrating, and was often anxious and depressed.  At home, his relationship with his wife was problematic; she stated that there were a number of times that she did not think the marriage would last.  Dr. D.F. stated that the Veteran did have occupational and social impairment with reduced reliability and productivity due to the symptoms as presented.  He had a rather numbed emotional reaction reflected in flattened affect.  He had panic attacks more than once a week.  He had impairment of his short and long term memory.  He was often irritable with anger outbursts and he was moody.  Dr. D.F. further noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships but persevered and was able to make it through until he retired.  

In a subsequent statement in December 2009, Dr. D.F. noted that the Veteran had attended a treatment group for Vietnam Veterans with PTSD.  He reported that the Veteran had remained rather guarded and was keeping thoughts and feelings to himself for the most part.  Dr. D.F. also reported that the Veteran explained that he was usually anxious and felt panicky at times about being in a group and talking.  When irritated, the Veteran reported problems with anger, memory and frustration.  He also reported being moody.  He stated that he has suicidal thoughts when things are not going well.  He is often tired for lack of sleep.  The Veteran reported that that his wife became upset with him for forgetting tasks and not understanding what to do.  The Veteran also reported that he continued to have intrusive thoughts and arousal and avoidance symptoms.  He stated that those symptoms greatly affected his employment, his marriage, and the quality of his life.  

The Veteran was afforded another VA examination in October 2010.  At that time, it was noted that the Veteran has continued seeing Dr. D.F. in group therapy primarily; he also reported some individual and couples sessions.  The Veteran's wife indicated that irritability has not changed, and she hoped that his memory would improve.  The Veteran and his wife described memory problems related to procedural memory and memory for locations.  The Veteran reported suicidal ideations in reaction to frustration.  He indicated that he has down mood most days and that this varies.  The Veteran indicated that the onset of depressive difficulties began after retirement and also associated with multiple losses; he reported daily fluctuations in mood and that he finds that he needs to force himself to get out and do something.  The Veteran also reported ongoing anxiety problems.  The Veteran reported that he remains married to his wife of nearly 40 years; they have three children.  He reported having contact with his children for a minute or so a few times per week over the telephone.  The Veteran reported having a good relationship with his children in the past three years.  The Veteran indicated that he had no current relationship with persons outside of his family; he stated that socialization primarily occurs through his Veteran's therapy group.  He denied any suicide attempts and history of violence.  

On mental status examination, the Veteran was described as clean.  Psychomotor activity was unremarkable.  Speech was clear and coherent.  His affect was normal.  Mood was described as anxious and dysphoric.  It was noted that he was easily distracted.  He was fully oriented.  Thought process was unremarkable.  The Veteran reported that he experiences suicidal thoughts after getting frustrated and thinks about it for awhile without intent or plan.  No delusions or hallucinations were noted.  Judgment and insight were intact.  The Veteran also reported occasional difficulty sleeping and awaking with night sweats.  He is reported to be more quiet and moody after a poor night's sleep and tended to isolate more.  His wife reported an angry outburst when his daughter was teasing him; he reported anger outbursts about twice a week.  He denied any panic attacks.  He also denied homicidal thoughts.  The Veteran reported reactive and passive thoughts of suicide when frustrated, without any plans or intent.  He denied any history of suicide attempts.  Impulse control was described as good except when attempting tasks particularly if having to follow some set of instructions.  The pertinent diagnosis was PTSD, chronic, and depressive disorder NOS; he was assigned a GAF score of 55.  The examiner stated that the Veteran indicated passive thoughts of suicide without intent or plan that occurs when frustrated.  The examiner noted that the Veteran reported some mild deficits in memory and concentration indicated; he stated that greater difficulty is indicated with concentration complicated by low frustration tolerance.  

In February 2013, Dr. D.F. completed a disability benefits questionnaire for the Veteran's PTSD.  At that time, Dr. D.F. confirmed additional diagnoses of depression and an anxiety disorder.  Dr. D.F. did not differentiate the symptoms attributable to each condition.  Rather, he indicated all diagnoses were indistinguishable, noting that the Veteran's psychiatric disorders resulted in sleep disturbance, weeping, suicidal thoughts, loss of interest in activities, tired, worried, and sad mood, and being on edge.  In the section for listing symptoms, Dr. D.F. found that the Veteran's PTSD resulted in depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficultly in establishing and maintaining effective work and social relationships, suicidal ideation, intermittently illogical, obscure, or irrelevant speech, impaired impulse control, such as unprovoked irritability with periods of violence, and spatial disorientation.  Dr. D.F. specifically denied any gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

After the February 2013 private psychiatric assessment, the Veteran was seen for follow-up psychiatric treatment at the VA medical center, receiving subsequent GAF values of 63 in March 2013, 66 in May 2013, and 63 in September 2013.  

The Veteran presented for a VA examination for his PTSD in December 2013.  At that time, the examiner opined that PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  During the clinical interview, the Veteran reported still being married to his wife with things "going pretty good" at that time.  Regarding his children and grandchildren, they would have family gatherings frequently.  The Veteran also reported going to weekly group sessions for veterans.  The examiner found the Veteran's PTSD manifested as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  A mental status examination showed no impairment of thought process or communication, and no delusions or hallucinations.  The Veteran made good eye contact, and interaction during the clinical session was within normal limits.  At that time, the Veteran denied both suicidal and homicidal thoughts.  The Veteran endorsed a good history of minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  He denied significant memory loss or impairment, obsessive or ritualistic behavior, panic attacks, and impaired impulse control.  The rate and flow of the Veteran's speech was within normal limits.  He did, however, endorse some sleep impairment.  

There are other VA treatment records that document the diagnosis of PTSD.  However, they are either redundant of evidence already described or do comment on the severity of the Veteran's psychiatric disability picture.  

The Board has considered all the evidence of record in light of the criteria noted above, and finds that by resolving all reasonable doubt in favor of the Veteran, the severity of the Veteran's service-connected PTSD during the entire period on appeal more nearly approximates the criteria for a 70 percent disability rating.  This warrants an increased disability rating of 70 percent for PTSD prior to February 5, 2013.  The Board finds that the Veteran's PTSD manifests as depressed mood, anxiety, flashbacks, intrusive thoughts, difficulty in sleeping due to nightmares, irritability, outbursts of anger, problems with concentration, suicidal ideations, difficulty with interpersonal relationships, and GAF scores ranging from 46-68, resulting in a disability picture that causes occupational and social impairment with deficiencies in most areas.

Although the Veteran admittedly does not experience all of the listed symptoms for a 70 percent rating, the clinical findings of record describe experiences, thoughts, and emotions due to PTSD that interfere with his daily functioning and relationships with others and cause considerable difficulty in adapting to stressful circumstances.  It all supports a finding that the Veteran's overall symptoms are of such frequency, severity, and duration as to equate to those listed for a 70 percent evaluation. See Vazquez-Claudio, supra.  The Veteran's symptoms appear to significantly affect his ability to function independently, appropriately, and effectively.

However, the Veteran's psychiatric impairment cannot be described as "total," and the record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation.  The symptoms required for such an evaluation or their equivalent are neither complained of nor observed by medical health care providers, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Moreover, his symptoms do not equate in frequency, severity or duration to total social and occupational impairment. In summary, while the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating as total social and occupational impairment is not shown.

Therefore, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent disability rating, but no higher for the entire appeal period.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to a TDIU prior to May 25, 2007.  

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2015).

Because entitlement to TDIU is being considered as a part of the Veteran's claim for an increased rating for PTSD, the Veteran is deemed to have filed a claim of entitlement to a TDIU on February 7, 2007, the date of his claim of entitlement to service connection for PTSD.  Thus, the RO's award of TDIU to the Veteran, effective May 25, 2007, is only a partial grant of the benefits sought on appeal and the Board will consider whether a TDIU is warranted for the increased rating period prior from February 7, 2007 to May 25, 2007.  AB v. Brown, 6 Vet. App. 35 (1993); Rice v. Shinseki, 22 Vet. App. 447 (2009).

Pursuant to the increased rating decision above, the Board has granted a 70 percent rating for service-connected PTSD for the rating period prior to February 5, 2013, and therefore, prior to May 25, 2007.  Based on the evaluation now assigned for service-connected PTSD prior to May 25, 2007, the Board finds that the Veteran has met the schedular criteria for a total disability rating based on individual unemployability. Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating during this time period. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In that regard, the Board finds a March 2013 letter from Dr. D.F. particularly probative.  In that letter, Dr. D.F. found that the Veteran's PTSD and service-connected hearing loss, which contributed to his psychiatric disability, impaired the Veteran's ability to have any sustained employment or to work with others.  Consequently, Dr. D.F. found that the Veteran would not be able to be employed due to his service-connected disabilities.  The Board finds that this opinion is applicable to the determination of TDIY for the appeal period from February 7, 2007, to May 25, 2007.  

Therefore, considering the foregoing, the Board finds that entitlement to TDIU is granted from February 7, 2007.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating of 70 percent for PTSD is granted prior to February 5, 2013.

Entitlement to a disability rating of 100 percent for PTSD is denied for any period on appeal.  

Entitlement to a TDIU from February 7, 2007, is granted.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


